             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA             : Crim. No. 1:07-CR-0401
                                     :
                                     :
                v.                   :
                                     :
                                     :
KEMYAH R. WASHINGTON                 :  Judge Sylvia H. Rambo


                               ORDER
     For the reasons set forth in the accompanying memorandum of law, IT IS

HEREBY ORDERED that Washington’s motion for a resentencing hearing is

DENIED.



                                        s/Sylvia H. Rambo
                                        Sylvia H. Rambo
                                        United States District Judge

Dated:    September 10, 2019
